Citation Nr: 1518222	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Shands at the University of Florida on June 28, 2012, to include the preliminary issue of whether there was prior authorization by VA.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from December 1963 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

In November 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was transported by private vehicle to the private emergency room of Shands at the University of Florida on June 28, 2012, after experiencing painful urination, fever, a burning sensation, and vomiting.  He was examined for several hours and diagnosed with a urinary tract infection.  He was treated with antibiotics.   He reported that these symptoms had been in existence for approximately two to three days, but he decided to go to the private emergency room when the pain became more severe.  He was discharged later that evening.  He has submitted a hospital invoice for $1,006.90.  Although the Veteran is service-connected for a lumbar strain, there is no dispute that his private hospitalization was for a nonservice-connected disorder. 

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).  On this issue, the Veteran has testified that he has Medicare Part A insurance coverage.  See hearing testimony at pages 2, 9-10.  VA law provides that coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment at issue prohibits reimbursement under the Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2014); 38 C.F.R. § 17.1002(f) (2014).  In other words, under § 1725, nonservice-connected Veterans who are covered even partially by a health-care contract are ineligible for VA payment or reimbursement of medical expenses, even for the portion of the balance not covered by the health insurance plan.  Thus, at this juncture, it may appear that his coverage under Medicare Part A health insurance would prevent payment or reimbursement from being awarded for unauthorized medical treatment under 38 U.S.C.A. § 1725.  

However, the Veteran's statements and hearing testimony have raised the preliminary issue of whether prior authorization was provided by the VAMC in Gainesville, Florida for the treatment at Shands at the University of Florida on June 28, 2012, such that all medical expenses incurred should be covered by VA, including the remaining balances not covered by his health insurance policy.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  In this regard, VA previously had authorized fee basis treatment at Shands on May 9, 2012 for a urethral stent and implant by a Dr. Yeung, MD.  The Veteran contends that on the morning of June 28, 2012, he initially visited the VAMC in Gainesville, Florida in order to receive treatment for his urinary tract infection.  This facility is across the street from Shands at the University of Florida.  The Veteran further states that two VA receptionists at the VAMC told him that since VA had no access to his urological medical history, he should go to the private Shands at the University of Florida for treatment.  The Veteran says he complied with VA's request, and should not be penalized for it.  The Veteran is essentially arguing that VA's actions constituted prior authorization of his private emergency treatment at Shands on June 28, 2012.   

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. 
§ 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a).

Hospital care or medical services in public or private facilities will be authorized for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).  There is no requirement for treatment of a service-connected disability under this provision.  

Unlike the provisions of § 1725, nonservice-connected veterans under § 1703 who are covered even partially by a health-care contract are still eligible for VA payment or reimbursement of medical expenses.  In other words, when the issue on appeal is whether there was prior VA authorization under § 1703 for the private hospitalization or treatment, the Veteran's coverage under a health care contract is not a bar to VA's payment or reimbursement of medical expenses.  

Upon review of the laws and evidence, however, the Board finds that additional development of the evidence is required.

As explained above, the preliminary issue is raised of whether VA provided prior authorization for the Veteran's private hospitalization at Shands on June 28, 2012, under 38 U.S.C.A. § 1703(a).  Pertinent VA regulations provide that a statement of the case (SOC) issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.29 (2014).  In this case, the May 2013 SOC did not include a citation and discussion of the provisions for prior authorization - 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, 17.54.  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC), which includes citation to the relevant laws and regulations and adjudicates the preliminary issue of whether there was prior authorization for the Veteran's private hospitalization under 38 U.S.C.A. § 1703(a).  The Board cannot consider whether issue of whether there was prior authorization for the Veteran's hospitalization under 38 U.S.C.A. § 1703(a) without prior consideration by the agency of original jurisdiction (AOJ), as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

Adjudicate the preliminary issue of whether VA provided prior authorization under 38 U.S.C.A. § 1703(a) for the Veteran's private treatment at Shands at the University of Florida on June 28, 2012, taking into account any additional evidence secured of submitted.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should contain citation and discussion of the relevant provisions for prior authorization - 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, 17.54.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


